department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc date cc intl gl-133544-02 memorandum for cc sb lv from subject phyllis e marcus branch chief cc intl u s municipal_bond interest earned by a controlled_foreign_corporation this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend dollar_figurea taxpayer wife fc fcorp issue whether interest earned on u s municipal_bonds held by a controlled_foreign_corporation is properly characterized as foreign_personal_holding_company_income and thus subpart_f_income conclusion for the tax years in issue interest earned on u s municipal_bonds held by a controlled_foreign_corporation is foreign_personal_holding_company_income and thus subpart_f_income pursuant to sec_1_952-2 and sec_1_954-2 of the income_tax regulations gl-133544-02 facts the facts as we understand them are as follows taxpayer is the sole u s shareholder of fcorp a cayman islands corporation during tax years ended date date and date fcorp and its predecessor fc was a controlled_foreign_corporation cfc as defined in internal_revenue_code code sec_957 of the internal_revenue_code during each tax_year in issue fcorp earned approximately dollar_figurea interest from u s municipal_bonds which was reported on its forms 1120-f u s income_tax return of a foreign_corporation taxpayer as the sole u s shareholder of fcorp treated the income as subpart_f_income of fcorp and reported the income from the deemed distributions of subpart_f_income on his federal_income_tax returns he then filed amended returns for each tax_year reclassifying the deemed distributions as tax-exempt_interest and requested a refund of the federal_income_tax paid on those deemed distributions taxpayer believes he is entitled to refunds for the tax paid on the deemed distributions reported on his federal_income_tax returns he argues that sec_1_952-2 sec_1_954-2 and sec_1_954-2 of the regulations requiring shareholder-level taxation of u s municipal_bond interest received by a cfc are invalid because u s municipal_bond interest is specifically excluded from the definition of gross_income under sec_61 of the code and foreign_personal_holding_company_income under subpart_f is determined with reference to gross_income taxpayer also argues that the above regulations are invalid and beyond the authority of the secretary law and analysis a subpart_f legislative_history in congress enacted the subpart_f provisions of the code to address concerns that certain types of moveable income earned by u s -controlled foreign_corporations organized in tax havens were not subject_to tax the subpart_f provisions do not subject cfcs to u s tax but instead limit tax-deferral by including in the current income of u s shareholders their pro_rata shares of certain types of undistributed_income of cfcs in the year the income is earned whether or not it is actually distributed by the foreign_corporations in effect these code we note that fcorp and taxpayer each reduced the amount of u s municipal_bond interest_income by certain custodial and investment management fees we have not been asked to address the appropriateness of such deductions gl-133544-02 provisions treat u s shareholders as having received a current_distribution of subpart_f_income from cfcs sec_951 when the earnings_and_profits of cfcs are actually distributed to u s shareholders these amounts are not included in the shareholders’ gross_income by virtue of having been taxed previously and therefore are not subject_to u s tax a second time sec_959 b subpart_f generally subpart_f_income encompasses types of income earned by cfcs that congress believed were subject_to manipulation including foreign_base_company_income sec_952 foreign_base_company_income includes among other things foreign_personal_holding_company_income of a cfc sec_954 sec_954 provides that foreign_personal_holding_company_income includes interest_income sec_954 sec_954 does not specifically exclude u s municipal_bond interest from foreign_personal_holding_company_income in addition the statutory provisions do not define gross_income or net_income for subpart_f purposes the regulations under sec_952 define gross_income and net_income using u s tax rules for domestic corporations with modifications nowhere does the code require the use of the u s tax rules for domestic corporations for computing income of a foreign_corporation not subject_to tax in the united_states years c subpart_f treatment of u s municipal_bond interest_income for taxable prior to date prior to where a cfc realized u s municipal_bond interest_income described in sec_103 such income did not constitute foreign_base_company_income see revrul_72_527 1972_2_cb_456 in congress enacted the tax_reform_act_of_1986 which narrowed the exceptions to subpart_f_income and added certain other types of income that congress considered particularly susceptible to manipulation see t d 1988_2_cb_257 temporary regulations were published in temporary regulations to conform to revisions to the definitions of foreign_base_company_income and foreign_personal_holding_company_income in the act t d 1988_2_cb_257 the temporary regulations effective for taxable years beginning after date preserved the treatment of u s municipal_bond interest earned by a cfc in that the tax on such income continued to be deferred at the u s shareholder level although potentially subject_to the alternative_minimum_tax temp sec_1_954-2t a 954-2t b the purpose of this rule as later noted in the preamble to regulations published as final in for certain subpart_f provisions not including u s municipal_bond interest_income was to prevent a person from avoiding the consequences of the gl-133544-02 alternative_minimum_tax provisions by investing in tax-exempt obligations described in sec_103 through a controlled_foreign_corporation t d 1995_2_cb_89 in light of comments questioning the application of temp sec_1_954-2t b and citing the administrative complexity of applying the rule the regulations published as final in for certain subpart_f provisions reserved on the treatment of u s municipal_bond interest in the hands of a u s shareholder proposed_regulations were published treating u s municipal_bond interest as foreign_personal_holding_company_income intl-75-92 1995_2_cb_480 as a result the temporary regulations continued to apply until final regulations were adopted in final regulations t d 1997_1_cb_154 the final regulations adopted without amendment the regulations on the subpart_f treatment of u s municipal_bond interest_income that were proposed in t d 1997_1_cb_154 adopting without amendment intl-75-92 1995_2_cb_480 d subpart_f treatment of u s municipal_bond interest for taxable years beginning after date the final regulations departed from the prior treatment of interest earned on u s municipal_bonds sec_1_954-2 of the regulations provides that foreign_personal_holding_company_income includes all interest_income including u s municipal_bond interest as described in sec_103 see also sec_1_952-2 providing that sec_103 does not apply in determining the gross_income and taxable_income of a cfc for subpart_f purposes the treatment of u s municipal_bond interest at the shareholder level as adopted in the final regulations closely parallels the domestic rule and was intended to simplify the interaction of the u s municipal_bond interest provisions and the alternative_minimum_tax provisions intl-75-92 1995_2_cb_480 the preamble to the proposed_regulations further explains the parallel with the domestic rule for u s municipal_bond interest the controlled_foreign_corporation realizes the tax_benefit associated with the receipt of interest_income described in sec_103 because no united_states withholding_tax is collected on the income when it is paid to the controlled_foreign_corporation as in the domestic context however this tax_benefit is limited to the corporate level and is not retained when the tax-exempt_interest is distributed to the united_states_shareholders or included in their gross_income under subpart_f intl-75-92 1995-c b as a result of the treatment of u s municipal_bond interest with regard to deemed distributions of cfcs’ subpart_f_income to u s shareholders revrul_72_527 was obsoleted t d 1997_1_cb_154 gl-133544-02 the u s municipal_bond interest_income provisions of the final regulations are effective for taxable years of a cfc beginning after date the u s municipal_bond interest regulations issued under sec_952 and sec_954 of the code are interpretive regulations that is authority for the promulgation of these regulations derives from the general grant of authority from congress authorizing the secretary or_his_delegate to prescribe rules and regulations necessary for the enforcement of tax laws sec_7805 the supreme court has supported the principle of deference to agency legal interpretations and has determined that regulations must be upheld unless they are unreasonable and inconsistent with revenue statutes see 333_us_496 taxpayer’s argument that regulation sec_1_952-2 sec_1_954-2 and sec_1_954-2 are invalid and beyond the authority of the secretary is not valid in light of the general grant of authority under sec_7805 the general principle of deference to agency interpretations and the reasons discussed above further taxpayer has not even provided any reasons why he believes that the above-cited regulations are inconsistent with subpart_f e u s municipal_bond interest earned by fcorp is includable in taxpayer’s income for taxable years and the subpart_f rules apply to determine the tax treatment of foreign_personal_holding_company_income deemed distributed to taxpayer during the years in issue because taxpayer is a u s shareholder of fcorp previously fc which is a cfc as defined under code sec_957 the final regulations which are effective for taxable years beginning after date apply to taxpayer’s tax years ended date date and date sec_1_952-2 and sec_1_954-2 clearly provide that u s municipal_bond interest described in sec_103 is included in foreign_personal_holding_company_income of a cfc applying these provisions of the final regulations to the present case taxpayer the sole u s shareholder of fcorp previously fc is required to include in his income during the taxable years in issue his pro_rata share of fcorp’s previously fc’s subpart_f_income to the extent of earnings_and_profits of fcorp and fc including the appropriate amount of u s municipal_bond interest earned by fcorp previously fc as subpart_f_income gl-133544-02 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by phyllis e marcus chief branch associate chief_counsel international
